IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 95-10370
                           Summary Calendar



In The Matter Of: ROY LATIMER
     Debtor,

---------------------------

BEVERLY LATIMER,


                                          Appellant,
ROY LATIMER,

                                          Appellant,
versus

MELLON MORTGAGE COMPANY,

                                          Appellee.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:95-CV-193-A
                       - - - - - - - - - -

                          June 18, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     The motion to proceed in forma pauperis on appeal filed by

Roy and Beverly Latimer is DENIED.    The appeal is frivolous and


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10370
                               - 2 -

it is DISMISSED.   See 5th Cir. R. 42.2.   See also Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   We caution the Latimers that any additional frivolous

appeals filed by them or on their behalf will invite the

imposition of sanctions.   The Latimers are further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.